Citation Nr: 0841978	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected hypertension and transient ischemic attacks.  

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial compensable evaluation for 
transient ischemic attacks (TIA).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1962 
to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision which granted 
service connection for transient ischemic attacks and denied 
an increased rating for hypertension, and from an August 2005 
rating decision which denied service connection for PTSD and 
for an acquired psychiatric disorder.  These decisions stem 
from the of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran testified before the Board in July 2007.  The 
Veterans Law Judge who conducted the hearing is no longer 
employed by the Board.  In November 2007, the veteran was 
notified of this and of the fact that the hearing transcript 
had portions which were inaudible.  He was offered the 
opportunity for another hearing, and he subsequently 
requested one.  In February 2008, the Board remanded the 
veteran's claim to the RO so that he could be afforded 
another hearing.  In June 2008, the veteran testified before 
the undersigned Veterans Law Judge.  A complete transcript is 
of record. 

In July 2008, the Board received additional evidence 
submitted by the veteran to the RO for which he waived RO 
consideration. 

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for an acquired psychiatric 
disorder to include as secondary to service- connected 
disability, and entitlement to an initial compensable 
evaluation for transient ischemic attacks are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected hypertension has been 
manifested by diastolic blood pressure readings which are 
predominantly below 110, and systolic readings predominantly 
below 200 during the entire appeal period.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements were 
sent to the veteran in May 2003, December 2003, March 2006, 
and April 2007.  The May and December 2003 letters were sent 
prior to the initial RO decision that is the subject of this 
appeal.  The Board acknowledges that the VCAA letters sent to 
the veteran do not meet the requirements of Vazquez-Flores as 
they do not notify the veteran of the diagnostic code under 
which his disability is rated, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
A December June 2004 statement of the case (SOC) informed the 
veteran of the specific rating criteria used for the 
evaluation of his claim.  Moreover, the veteran demonstrated 
actual knowledge of what was needed to support his claim as 
reflected in his testimony at two hearings before the Board 
and his correspondence, where he specifically discusses his 
blood pressure readings.  Specifically, he testified that he 
took his blood pressure readings at home and the numbers were 
high.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

First, the RO has obtained VA outpatient treatment records 
and the veteran was provided with an opportunity to set forth 
his contentions during the hearings before the Board.  He was 
also examined by VA in conjunction with this claim.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation for Hypertension

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The veteran claims that a higher rating is warranted for his 
service-connected hypertension, beyond the currently assigned 
10 percent.  In order to assign a higher rating, the evidence 
must show diastolic pressures predominantly 110 or more or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 
4.104, Code 7101.  Diagnostic Code 7101 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (hypertension).   The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 7101.

A private examination report dated in November 2002 shows 
that the veteran reported that his blood pressure had 
decreased from 188/140 to 145/80.  A reading was not taken on 
that examination.  

The veteran's claim for an increased evaluation was received 
in May 2003.  VA outpatient treatment records from 2000 to 
2008 as well as VA examination reports have been reviewed.  
The outpatient records show continuous monitoring of the 
veteran's blood pressure; however the findings do not reflect 
readings that would support a rating beyond 10 percent.  A 
December 2002 outpatient note shows the veteran's readings 
for 2002 to be: January 2002-148/94; April 2002-178/92; 
June 2002-139/88; September 2002-124/74; and December 
2002-148/75.  In January 2003, he had a reading of 190/110; 
however a few days later that same month, the veteran's blood 
pressure was 138/82.  And while the VA outpatient treatment 
of April 2003 shows a reading of 184/112, the Board concludes 
that these specific readings are isolated findings, and in 
and of themselves not indicative of diastolic pressures which 
are predominantly 110 or more.  (In August 2003, on VA 
examination four months later, the examiner noted that the 
last clinic reading was 138/78 and the average of three 
readings on the examination was 160/100).  In July 2003, his 
reading was, as noted, 138/78.  The January 2004 reading was 
158/85, and in March 2004, it was 132/70.  In July 2004, the 
reading was, 170/92.  In October 2004, his blood pressure was 
129/74.  In December 2004, his reading was 147/85.  In June 
2005 and in August 2005 his reading was 139/72, and in 
October 2005, his reading was 136/80.  In December 2005, his 
blood pressure was 140/80.  His reading in April 2006 was 
163/97.  In June 2006, the reading was 136/78 and in July 
2006, his reading was 147/93.  In October 2006, his reading 
was, 144/89.  In April 2007, a telephone contact note shows 
that the veteran reported that his home blood pressure 
readings ranged from 132 to 145 systolic and from 84 to 97 
diastolic.  He brought his monitor to the clinic and it was 
noted by the examiner to be fairly accurate.  It read 146/99 
and a manual reading was 153/101.  

Readings for 2007 show that in April 2007, the veteran's 
blood pressure was 156/99 and later that month it was 
153/101.  In May 2007, the reading was 143/90 and a few days 
later that same month the reading was 129/74.  In July 2007, 
the veteran's blood pressure was, 163/94, and in August 2007 
it was 142/88.  In December 2007, he had a reading of 144/83.  

Most recently in 2008, the veteran's readings in March 2008 
were, 190/90, 125/84, and 118/69.  In April 2008, his blood 
pressure was noted to be 125/85 and 140/94 on the same day.  
Later that month the reading was 143/87, and in May 2008, his 
pressure was recorded as 152/84.  

As to VA examination reports, in August 2003, on VA 
examination, the examiner noted that the last clinic reading 
was 138/78 and the average of three readings on the 
examination was 160/100.  The veteran was examined by VA in 
March 2005 and his readings were, 150/90, 150/86, and 148/86.  
It was noted that his last clinic reading in February was 
138/86.  On VA examination in March 2007, his readings were 
140/90, 138/88 and 142/92.  An April 2008 VA adenosine stress 
study noted that the maximum blood pressure reading was 
157/87.  

After a review of the extensive medical records in the file, 
which includes continuing treatment and blood pressure 
monitoring from 2000 to 2008, the Board notes that during the 
entire time frame of this appeal, there are no readings that 
show a predominance of pressures that would support a higher 
rating.  In this case, despite the two readings noted in 2003 
which show diastolic pressure of 110 or more, the Board finds 
that the veteran has not met or nearly approximated the 
criteria for higher than a 10 percent rating under the 
applicable schedular criteria.  That is because at no time 
during the appeal period have systolic pressures of 200 or 
above or diastolic pressures of 110 or above predominated.  
As noted above, such findings were not shown on the August 
2003 VA examination (160/100 on average of three readings), 
the March 2005 VA examination 150/90, 150/86, 148/86) or the 
March 2007 VA examination (140/90) and there is no other 
evidence of record, which shows predominance of such 
pressures.  Thus, a rating in excess of 10 percent is not 
warranted.  

The Board concludes that staged ratings are not for 
application in this case, and that the criteria for a rating 
in excess of 10 percent for the veteran's hypertension have 
not been met at anytime during the appeal period.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for a rating in excess of 10 percent for hypertension.  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, the veteran's claim for an 
increased rating is denied.  

Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms reflect readings indicative of 
hypertension and the readings shown are contemplated by the 
rating criteria.  The rating criteria specifically describe 
the veteran's disability rating based on documented readings.  
There is 



nothing in the record which suggests that the rating assigned 
is inadequate.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to an increased rating beyond 10 percent for 
hypertension is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran claims that he has PTSD related to his military 
service, and the record contains diagnoses of PTSD in VA 
outpatient treatment records.  The veteran has testified that 
he served in Vietnam in 1970 to 1971.  He reports that he was 
a jet engine mechanic assigned to Tan Son Nhut.  He states 
that his job was to repair jet engines and that he was at 
times under fire at firebases where he went work on aircraft 
that had been downed.  He states that he had to unload any 
bodies that were on the aircraft and place them on the 
aircraft that he arrived in, and that he went to over twenty 
recovery trips during his tour.  He states that Tan Son Nhut 
was a casualty collection point.  He reports that there were 
rocket and mortar attacks on that base as well as small arms 
fire.  His 201 file shows that he was stationed at Tan Son 
Nhut Air Base from October 1970 to October 1971 as a jet 
engine mechanic.  The RO noted that the veteran's service 
personnel records include an Airman Performance report for 
October 9, 1970 to October 8, 1971, which confirmed that the 
veteran serviced aircraft in hostile territory.  The RO 
therefore conceded that the veteran had a combat stressor.  
While in April 2004, he underwent a VA examination for mental 
disorders, he has not been provided with a VA examination to 
determine if he has PTSD related to his service.  

The veteran also claims service connection for an acquired 
psychiatric disorder, to include as due to his service-
connected disorders.  In a November 2002 private examination, 
the examiner indicated that the veteran has major depressive 
disorder.  It was also stated that the veteran was unable to 
take psychiatric medications due to his TIA and his 
hypertension.  He was also diagnosed with dysthymic disorder 
on VA examination in April 2004.  

Service connection may be granted for disability which was 
incurred in or aggravated by service, or is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

In light of these findings, the Board finds that the veteran 
should be afforded a VA examination to determine whether his 
acquired psychiatric disorder is due to or aggravated by a 
service-connected disorder.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The veteran has been service connected for TIA.  On VA 
examination in March 2007, the examiner indicated that the 
veteran had no residuals from his TIA.  However, at that 
examination, the veteran reported he has experienced 
dizziness and shortness of breath.  He stated in his July 
2004 substantive appeal that he had headaches, dizziness, 
sexual malfunction, memory damage, and speech damage.  He 
testified at a hearing before the undersigned that he has 
memory loss, and dizziness.  He also testified before another 
Veterans Law Judge in July 2007 that he had speech 
difficulties and memory loss.  The veteran questioned the 
adequacy of the March 2007 VA examination regarding 
evaluating his TIA residuals.  The etiology of his complaints 
has not been clearly established.  Thus, the veteran should 
be examined to evaluate his complaints.  Any recent VA 
treatment records should also be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records from the Bay 
Pines VA Medical Center, dated from June 
2008 forward. 

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The claims 
folder must be made available to the 
examiner for review.  All necessary 
special studies or tests, including 
psychological testing and evaluation if 
indicated, are to be accomplished.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders- IV (DSM-IV).   

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to a stressor or stressors 
reported by the veteran and established 
as having occurred during the veteran's 
active service.  

The veteran should also be examined to 
determine the 
etiology of his acquired psychiatric 
disorder other than PTSD (i.e., major 
depressive disorder, dysthymic disorder, 
obsessive compulsive disorder, etc.).  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any psychiatric disorder (other than 
PTSD) was either (a) caused by, or (b) 
aggravated by the service-connected 
hypertension and/or TIA.  This opinion 
should include a discussion about the 
relationship, if any, between the 
service-connected disorders and 
medication for the veteran's psychiatric 
disorder.  

If aggravation of the disability is 
shown, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Schedule the veteran for an 
appropriate examination to evaluate his 
service-connected TIA.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should identify all 
residuals related to the TIA, to include 
a discussion of the etiology of the 
veteran's complaints of headaches, 
dizziness, memory loss, shortness of 
breath, sexual dysfunction, speech 
difficulties, sleep disturbance, and 
cognitive dysfunction.  If there are no 
residuals related to the TIA, the 
examiner should provide an explanation of 
this.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Finally, the case should again be 
reviewed on the basis of the additional 
evidence.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


